Exhibit 10.23
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") made effective on the    second   
day of   January  , 2008 (the "Effective Date").


BETWEEN:


FIRSTGOLD CORP.,
a corporation incorporated pursuant to the laws of Delaware


(hereinafter called the "Company")


-and-


A.  SCOTT DOCKTER,
an individual residing in the State of California


(hereinafter called the "Executive")


WHEREAS the Executive has been employed by the Company in the position of Chief
Executive Officer and President pursuant to an Employment Agreement dated the
1st day of February, 2006 (the "Prior Agreement");


AND WHEREAS the Executive and the Company wish to amend the terms by which the
Executive is employed by the Company to provide for, among other things, revised
employment terms including additional base salary for the Executive, and, in
connection therewith, the Executive and the Company have agreed to terminate the
Prior Agreement and replace same with the terms herein contained;


NOW THEREFORE in consideration of the mutual covenants herein contained, and for
other good and valuable consideration (including, without limitation, revised
employment terms including additional base salary for the Executive), the
parties hereto agree as follows:


TERM


1.           The Executive's employment shall commence on the Effective Date
and, subject to termination by either party in accordance with the provisions of
this Agreement, shall conclude on the 31st day of January, 2009 (the "Initial
Term"). Notwithstanding the foregoing, this Agreement shall automatically renew
for successive one (1) year terms (each, a "Successive Term") unless the Company
provides no less than sixty (60) days written notice (a "Non-Renewal Notice") to
the Executive notifying the Executive that the Agreement shall conclude upon the
expiration of the Initial Term or Successive Term, as the case may be, and not
automatically renew.
 

--------------------------------------------------------------------------------


 
DUTIES


2.           The Executive shall serve the Company in the capacity of Chief
Operating Officer and shall perform such duties and exercise such powers
pertaining to the management and operation of the Company as may be determined
from time to time by the board of directors and Chief Executive Officer of the
Company, consistent with the description set forth in Schedule A attached
hereto. The Executive shall perform those duties that may reasonably be assigned
to him, diligently and faithfully to the best of ·his abilities. The Executive
shall devote such amount of working time and attention to the business affairs
of the Company as is required (as determined by the Company, acting in good
faith) to perform the functions consistent with the office of Chief Operating
Officer. The Executive further acknowledges that he is bound to follow the
policies and procedures established by the Company, from time to time, including
any code of business conduct adopted by the Company (including any future
revisions of such policy or procedure and code of conduct). In carrying out his
duties and responsibilities as Chief Operating Officer of the Company, the
Executive shall comply with all lawful instructions as may be given from time to
time by the Company.


COMPENSATION


3.           The Executive shall be entitled to salary and bonuses, as follows:


(a)           Salary. The Executive shall receive a base salary in the amount of
USD$225,000 per annum, payable in accordance with the Company's normal payroll
cycle, which base salary shall be reviewed at least annually by the board of
directors of the Company. The board of directors shall have sole discretion and
authority to increase the Executive's base salary, although, at a minimum, the
Executive shall be entitled to an annual base salary adjustment based on the
annual change in the United States Consumer Price Index.


(b)           Bonus. In addition to the Executive's base salary, the Executive
shall be eligible to participate in any discretionary employee bonus plan or
other plan, which is implemented by the Company in its sole and unfettered
discretion, at a level commensurate with his position.


(c)           Stock Option Plan. Upon establishment of a Company stock option
plan, the Executive will participate, according to the terms and conditions
thereof, to the same degree as other Company employees of like grade and status.


BENEFITS


4.           The Executive shall be entitled to participate in all of the
Company's benefit plans generally available to its senior level employees from
time to time. The Executive's rights under these benefit plans shall be
determined entirely by the terms and conditions of the plans and the Executive
shall have no independent rights as against the Company in connection with the
said benefits.


- 2 -

--------------------------------------------------------------------------------


 
VEHICLE ALLOWANCE


5.           The Company shall provide the Executive with a company-owned
vehicle for use in connection with services provided hereunder.


VACATION


6.           During his employment hereunder, the Executive shall be entitled to
four (4) weeks paid vacation per calendar year, to be scheduled at such times as
are acceptable to the board of directors of the Company having regard to the
business requirements of the Company
 
EXPENSES


7.           The Executive shall be reimbursed at cost for all reasonable
travel, cell phone and other out-of-pocket expenses, which the Executive incurs
in connection with carrying out his duties hereunder, in accordance with and
subject to the terms of Company's expense policy, as amended from time to time.
For all such expenses the Executive shall furnish the Company with appropriate
receipts.


TERMINATION


8.            For Cause. The Company may terminate the employment of the
Executive for cause, without notice or any payment in lieu thereof. "Cause"
shall mean just cause at common law.


9.           Without Cause. The Company may terminate the Executive's employment
at any time without just cause provided, however, that in the event of such
termination without cause, the Company shall provide the Executive with the
following payments and benefits, in lieu of notice:
 
(a)    the Company shall pay to the Executive the amount of all outstanding
salary and bonuses earned by the Executive under section 3 hereof to the date of
termination;


(b)    the Company shall pay to the Executive a lump sum payment equal to three
(3) months of the Executive's then current annual base salary for each year or
portion thereof that the Executive has been employed by the Company in the
capacity of Chief Operating Officer, or prior thereto, as Chief Executive
Officer and President.


The lump sum payments referred to above shall be paid within thirty (30)
calendar days of the termination of the Executive's employment.


It is acknowledged by the Executive that delivery of a Non-Renewal Notice shall
not constitute termination without cause pursuant to this section 9 and shall
not entitle the Executive to any termination payment, other than payment of all
outstanding salary and bonuses earned by the Executive under section 3 hereof to
the date of expiration of the Agreement.


The Executive acknowledges and agrees that payment by the Company as provided
for in Section 8 shall be in full and final settlement of any and all claims,
demands, actions and suite whatsoever which the Executive has or may have
against the Company, its affiliates and any of their directors, officers,
employee and their successors and assigns. The Executive further agrees, that if
required by the Company, he will sign a release in favour of the Company.


- 3 -

--------------------------------------------------------------------------------


 
10.           Resignation by Executive. The Executive may terminate his
employment hereunder at any time, by giving to the Company two (2) months
written notice of his intention to resign. The Company may waive all or a part
of such notice provided, however, that the Executive shall be paid the amount of
any salary, bonus and benefits that would have been earned by him, had he
continued to work until the expiry of such two (2) months notice of resignation.


11.           Termination upon Death or Disability. The employment of the
Executive and this Agreement shall automatically terminate without liability to
the Company beyond amounts due and owing through the date of the termination,
provided that (i) if death or disability occurs in the course of the Executive
carrying out his duties as Chief Operating Officer, such occurrence shall be
deemed a termination without cause and the Executive shall have the benefits
contemplated under Section 8 hereof, and (ii) nothing hereunder shall disentitle
the Executive or the Executive's estate or beneficiaries to any entitlements
that would properly arise as a result of the death or disability of the
Executive under the terms of any applicable benefits plan, upon the happening of
any of the following:


(a)    the death of the Executive;


(b)    the Executive remaining totally disabled, as that term is defined in any
long term disability plan in effect for employees of the Company (or, if such
plan is not in effect, meaning the Executive's physical or mental incapacity
which, in the reasonable, good faith determination of the board of directors of
the Company, renders him incapable of carrying out her duties under this
Agreement), for a consecutive period of one hundred and twenty (120) days or a
cumulative period of one hundred and twenty (120) days in any six (6) month
period, subject to the provisions of the Ontario Human Rights Code. Any
statutorily required payments due to the Executive shall be payable as per the
applicable legislation. All other payments due to the Executive shall be payable
as prescribed with this Agreement or within thirty (30) calendar days of receipt
of an executed release.


12.           Termination upon Change of Control. In the event the Company
experiences a change in control through the purchase of over fifty percent (50%)
of the Company's issued and outstanding shares by a third party, or corporate
reorganization having the same effect, and notice of termination is given by the
Company within 6 months thereafter, then the lump sum payment stipulated in 9(b)
above shall be increased to 18 months, and stock options with vesting provisions
will vest immediately.


CONFIDENTIALITY


13.            The Executive acknowledges and agrees that he will not, during
his employment hereunder and following the termination of such employment,
whether voluntary or involuntary, directly or indirectly disclose to any person
or in any way make use of (other than for the benefit of the Company), any
confidential information concerning the business and affairs of the Company.
Nothing in this section shall preclude the Executive from disclosing such
information if such disclosure is required by law or a court of competent
jurisdiction.


- 4 -

--------------------------------------------------------------------------------


 
MISCELLANEOUS


14.            Amendment. If both parties agree, this agreement may be amended
in whole or in part, as long as any such amendments are in writing and signed by
the parties hereto.


15.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, and the federal laws
applicable therein.


16.            Successors and Assigns. This Agreement shall be binding on and
enure to the benefit of the successors and assigns of the Company.


17.            Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and either delivered by hand, mailed
by prepaid registered mail or sent by facsimile or other electronic
communication. At any time other than during a general discontinuance of postal
service due to strike, lock-out or otherwise, a notice so mailed shall be deemed
to have been received three business days after the postmarked date thereof or,
if delivered by hand, shall be deemed to have been received at the time it is
delivered or, if delivered by facsimile or other electronic communication, shall
be deemed to have been received on the next business day after it is sent. If
there is a general discontinuance of postal service due to strike, lock-out or
otherwise, a notice sent by prepaid registered mail shall be deemed to have been
received three business days after the resumption of postal service. Notice
shall be addressed as follows:


(a)    If to the Company:


3108 Ponte Morino Dr.
Suite 210
Cameron Park, CA 95682


Attention: Chief Executive Officer


(b)    If to the Executive, the last address of the Executive In the records of
the Company.


18.            Withholdings. All taxable amounts set forth in this Agreement are
subject to applicable withholding or source deductions.


19.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto, with respect to the subject matter
hereof, and supersedes all prior written or verbal agreements and understandings
between the Company and the Executive relating to such subject matter.


- 5 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 

 
FIRSTGOLD CORP.
         
/s/ A. Scott Dockter
Per:
/s/ Stephen Akerfeldt   A. Scott Dockter   Authorized Signatory                
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------


 
SCHEDULE A
 
The Chief Operating Officer shall have, subject always to the general or
specific instructions and directions of the Chief Executive Officer, full power
and authority to oversee the operations of the Company (except only the matters
and duties as by law must be transacted or performed by the Board of Directors
or by the shareholders of the Company in general meeting), and to perform such
duties and exercise such powers generally performed or exercised by chief
operating officers, as may be assigned to him, from time to time, by the Chief
Executive Officer or the Board of Directors of the Company, as the case may be.


The Chief Operating Officer shall provide timely reports to the Chief Executive
Officer, on the general affairs of the Company, including changes in strategy,
changes in material contracts, emergence of sensitive customer or regulatory
issues and a monthly written report to the Chief Executive Officer with
financial results and highlights and a commentary on operations.


The Chief Operating Officer shall conform to all lawful instructions and
directions given to him by the Chief Executive Officer from time to time, and
obey and carry out the policies, practices and procedures of the Company, as
they exist from time to time.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 